


EXHIBIT 10.1


FIFTH AMENDMENT TO LEASE AGREEMENT


THIS FIFTH AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is entered into as of
this 26th day of March, 2012, by and between BIXBY TECHNOLOGY CENTER, LLC, a
Delaware limited liability company (“Landlord”), and TIVO INC., a Delaware
corporation (“Tenant”).


W I T N E S S E T H:


WHEREAS, WIX/NSJ Real Estate Limited Partnership (Landlord's
predecessor-in-interest), and Tenant entered into that certain Lease Agreement
dated as of October 6, 1999, as previously amended by a First Amendment to Lease
Agreement dated February 1, 2006, a Second Amendment to Lease Agreement dated
May 15, 2009, a Third Amendment to Lease Agreement dated February 17, 2010, and
by a Fourth Amendment to Lease Agreement dated as of January 25, 2011
(collectively, the “Original Lease”), for certain premises located at (i) 2100
Gold Street, San Jose, California, (ii) 2130 Gold Street, San Jose, California,
(iii) 2160 Gold Street, San Jose, California, and (iv) 2190 Gold Street, San
Jose, California (collectively, the “Premises”);


WHEREAS, the Term of the Original Lease is scheduled to expire on March 31,
2012, with respect to the portion of the Premises located on the second (2nd)
floor of 2130 Gold Street, designated as Suite 250 and containing approximately
11,985 square feet (the “Suite 250 Premises”);


WHEREAS, Landlord and Tenant have agreed to extend the Term of the Original
Lease with respect to the Suite 250 Premises through March 31, 2013, on the
terms and conditions set forth in this Amendment; and


NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties agree as follows:


1.    Incorporation of Recitals. The foregoing recitals are hereby incorporated
in this Amendment and made a part hereof by this reference.


2.    Definitions. All capitalized terms not defined in this Amendment shall
have the meaning ascribed to them in the Original Lease, unless otherwise stated
herein. In the event of a conflict between the provisions of the Original Lease
and the provisions of this Amendment, the provisions of this Amendment shall
control, and all other provisions of the Original Lease shall remain in full
force and effect. The Original Lease, as amended by this Amendment, shall
hereinafter be referred to as the “Lease.”


3.    Modifications to Original Lease. The Original Lease is hereby amended in
the following respects:


(a)    Extension of Lease Term; No Further Extension. The Original Lease is
amended to reflect that the Term thereof shall be extended with respect to the
Suite 250 Premises for an additional one (1) year period (the “Extension Term”),
commencing on April 1, 2012, and expiring on March 31, 2013, unless sooner
terminated as provided in the Lease. Notwithstanding anything contained herein
or in the Original Lease to the contrary, Tenant shall have no right to further
extend the Lease Term for the Suite 250 Premises beyond the Extension Term.


(b)    Base Rent. The Original Lease is amended to reflect that, during the
Extension Term, Base Rent with respect to the Suite 250 Premises shall be
payable as follows:




--------------------------------------------------------------------------------






Time Period
Monthly Base Rent
Annual Base Rent
April 1, 2012 through March 31, 2013
$14,981.25
$179,775.00



Tenant shall continue to pay Tenant's Share of Operating Expenses, tax Expenses,
Common Area Utility Costs and Utility Expenses with respect to the Suite 250
Premises, as set forth in the Lease. Prior to the commencement of the Extension
Term, Tenant shall continue to pay Base Rent in accordance with the terms of the
Original Lease.


(c)    Termination Option. Either Landlord or Tenant may terminate the Original
Lease with respect to the Suite 250 Premises upon ninety (90) days' written
notice, in which event (i) all rent payable under the Lease with respect to the
Suite 250 Premises shall be paid through and apportioned as of the termination
date of the Lease with respect to the Suite 250 Premises (the “Termination
Date”); (ii) neither party shall have any rights, estates, liabilities, or
obligations under the Lease with respect to the Suite 250 Premises for the
period accruing after the Termination Date, except those which are incurred,
have accrued or relate to the period prior to the Termination Date; (iii) Tenant
shall surrender and vacate the Suite 250 Premises and deliver possession thereof
to Landlord on or before the Termination Date in the condition required under
this Lease for surrender of the Suite 250 Premises; and (iv) Landlord and Tenant
shall enter into a written agreement reflecting the termination of the Lease
with respect to the Suite 250 Premises upon the terms provided for herein, which
agreement shall be executed within seventy-five (75) days after Tenant exercises
the Termination Option.


4.    Condition of the Premises. Tenant hereby accepts the Suite 250 Premises in
their current “as is,” “where is” condition, and Landlord shall have no
obligation to make any improvements to, perform any work in, or fund any
improvement allowance for the Premises from and after the date of this Amendment
(other than Landlord's maintenance and repair obligations under the Lease, if
any).


5.    Ratification of Original Lease; Effect of Amendment. The Original Lease,
as amended by this Amendment, is hereby ratified and confirmed, and each and
every provision, covenant, condition, obligation, right and power contained in
and under, or existing in connection with, the Original Lease, as amended by
this Amendment, shall continue in full force and effect (including, without
limitation, Tenant's obligation to pay Additional Rent). This Amendment is not
intended to, and shall not be construed to, effect a novation, and, except as
expressly provided in this Amendment, the Original Lease has not been modified,
amended, canceled, terminated, surrendered, superseded or otherwise rendered of
no force and effect. Landlord and Tenant each acknowledge and agree that the
Original Lease, as amended by this Amendment, is enforceable against them in
accordance with its terms. The Original Lease and this Amendment shall be
construed together as a single instrument.


6.    Brokerage Commissions. Tenant represents to Landlord that, other than
Cassidy Turley and CBRE, (i) Tenant has not dealt with any real estate broker,
salesperson or finder in connection with this Amendment, (ii) no real estate
broker, salesperson or finder initiated or participated in the negotiation of
this Amendment, and (iii) no real estate broker, salesperson of finder is
entitled to any commission in connection herewith. Tenant hereby agrees to
indemnify, defend and hold Landlord and its employees harmless from and against
any and all liabilities, claims, demands, actions, damages, costs and expenses
(including attorneys' fees) arising from any claims of any kind which arises out
of or is in any way connected with the breach of the foregoing
representation(s).


7.    Successors and Assigns. This Amendment shall bind and inure to the benefit
of the parties hereto and their respective legal representatives, successors and
assigns.




--------------------------------------------------------------------------------






8.    Counterparts. This Amendment may be executed in a number of identical
counterparts, each of which for all purposes shall be deemed to be an original,
and all of which shall collectively constitute but one agreement, fully binding
upon, and enforceable against, the parties hereto.




[No further text on this page. The signature page follows.]
Amendment Signature Page




IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties have
duly executed this Amendment, as of the day and year first written above.


LANDLORD:


BIXBY TECHNOLOGY CENTER, LLC,
a Delaware limited liability company


By:
BixbyBIT Investments, LLC,        
 
a Delaware limited liability company,
 
Its sole member

By:
 /s/ William K. Mihim
Printed Name:
William K. Mihim
Title:
Vice President, Asst. Secretary    



        
TENANT:


TIVO INC.,
a Delaware corporation
By:
/s/ Art Clessarus
Printed Name:
Art Clessarus    
Title:
VP Operations and IT









